Citation Nr: 0944960	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-06 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence sufficient to reopen the 
claim of entitlement to service connection for residuals of a 
neck injury has been received and, if so, whether the claim 
may be granted.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran had active service from August 1981 to August 
1985.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision 
issued by the above Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, denied reopening of the 
appellant's claim of entitlement to service connection for a 
neck disorder, claimed as the residual of in-service injury.

The Board notes that this claim was originally denied in a 
February 1992 rating decision.  The appellant was notified of 
the denial that same month, but he did not appeal.  The 
February 1992 rating decision therefore represents the last 
final decision on the merits as to this issue. 

The issue of entitlement to service connection for the 
residuals of a neck injury is herein REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant when further action is required.



FINDINGS OF FACT

1.  Service connection for a neck disorder was denied in a 
February 1992 rating decision; notice was given to the 
appellant, and he did not appeal the denial.

2.  The evidence received since the February 1992 rating 
decision, when presumed credible and when considered with 
previous evidence, does relate to an unestablished fact 
necessary to substantiate the claim and, when considered 
together with the previous evidence of record, does raise a 
reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The February 1992 rating decision that denied the 
appellant's claim of entitlement to service connection for a 
neck disorder is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1103 (2009).

2.  Additional evidence submitted subsequent to the February 
1992 rating decision that denied the appellant's claim for 
service connection for neck injury residuals is new and 
material and does serve to reopen the claim.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, the Board is granting the appellant's attempt 
to reopen the claim for service connection for the residuals 
of a neck injury; the Board is granting in full the benefit 
(reopening of the claim) sought on appeal.  The issue of 
entitlement to service connection is being remanded.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist in relation to the reopening of the neck 
injury service connection claim, such error was harmless and 
will not be further discussed.

II.  The Merits of the Appeal

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The February 1992 rating 
decision, in which the appellant's neck injury service 
connection claim was finally disallowed on the merits, is 
final.  38 C.F.R. § 20.1103.  This is so because the 
appellant did not appeal the Board decision within the time 
period allowed.  The neck injury claim may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108; 38 C.F.R. § 3.156(a).  Therefore, the appellant's 
claim may be reopened only if new and material evidence has 
been secured or presented since the February 1992 rating 
decision.  See Glynn v. Brown, 6 Vet. App. 523 (1994).

The pertinent regulations require that evidence raise a 
reasonable possibility of substantiating a claim in order to 
be considered "new and material," and define material 
evidence as evidence, that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
The appellant's claim for service connection for neck injury 
residuals was denied in essence because the service medical 
records did not mention any neck residuals of the in-service 
injury and because post-service medical records did not 
relate any current condition to the in-service accident; any 
new and material evidence must relate to this.

The credibility of the evidence is presumed for the purpose 
of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  
Whether new and material evidence is submitted is also a 
jurisdictional test - if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the 
question requires a determination of whether the claim should 
be reopened and, if so, an adjudication on the merits after 
compliance with the duty to assist.

The evidence considered by the RO in making its February 1992 
decision included such evidence as the appellant's DD Form 
214, his service treatment records (STRs), his August 1991 VA 
Form 21-526 and various written statements, as well as 
private treatment records dated between 1988 and 1991.  The 
evidence added to the record subsequent to the issuance of 
the February 1992 rating decision includes written statements 
from the appellant and his representative, VA treatment 
records dated between 2007 and 2008, and the report of a VA 
medical examination conducted in July 2008.

The Veteran's STRs document that he was injured on two 
different occasions when he fell while servicing aircraft.  
The first occasion took place on December 29, 1981, when he 
fell down three stairs of a ladder and sustained direct 
trauma to his sacral area.  The second occasion took place on 
January 7, 1984, when he fell straight back off a ladder; he 
later sought treatment for low and mid-back pain.  An April 
1984 treatment record documents palpable tenderness at T3-T4.  
An Air Force Form 422, dated in April 1984, includes a 
diagnosis of chronic thoracic strain.

Private chiropractic records indicate that the appellant was 
treated for neck, shoulder, and low back pain between July 
1988 and February 1991.  In July 1988, he stated that the 
conditions had started when he was in the Air Force.  In May 
1989, a diagnosis of cervical strain/sprain was rendered and 
spinal subluxation at C1-2 and C5-6 was noted.  A January 
1990 note states that the appellant had aggravated his neck 
and low back by lifting heavy furniture in July 1988.  He 
underwent an MRI of the cervical spine in February 1991; the 
associated report indicates a history of chronic neck pain 
times nine years (1982) with bilateral radicular pain.  Disk 
abnormalities were exhibited at C4-5 and C5-6.

In his February 2008 request to reopen, the appellant stated 
that he was seeking service connection for the residuals of 
injuries to his upper and lower back.  He stated that he had 
continued to receive care from a private chiropractor until 
2000, when he ceased to have health insurance.  He reported 
self-treatment thereafter.

The Veteran underwent a VA medical examination in July 2008; 
the examiner reviewed the claims file.  The examination was 
limited to the lumbar spine.  After reviewing the claims file 
and examining the appellant, the examiner concluded that the 
his medical history was consistent with the current lumbar 
strain being associated with in-service injury.  

The RO issued a rating decision, in July 2009, in which the 
appellant's claim for service connection for the residuals of 
a back injury was reopened.  Service connection for a lumbar 
spine strain was granted.

The Board notes that the appellant is competent to report 
that he had received formal treatment for his neck and upper 
back between 1992 and 2000, followed by self-care thereafter.  
See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As 
previously noted, the credibility of the evidence is presumed 
for the purpose of reopening.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  In addition, the July 2008 VA examiner 
indicated that the appellant did incur injury in service that 
continues to the present.  Thus, the claims file now contains 
evidence of a current diagnosis of spine injury residuals 
that are related to his in-service experiences.  

In light of the fact that the RO has granted the appellant's 
claim for service connection for a lumbar spine disability, 
and in light of the fact that the appellant is competent to 
testify as to causation and continuity of his neck and upper 
back symptomatology, this additional evidence shows that the 
appellant's cervical spine condition or a thoracic spine 
condition may be related to his lumbar spine disability or 
service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006).

The Board therefore finds that the evidence submitted 
subsequent to the February 1992 rating decision provides 
relevant information as to the question of whether the 
appellant incurred residuals other than the lumbar spine 
disability from the December 1981 and January 1984 in-service 
accidents.  The Board finds that the evidence cited above 
constitutes new and material evidence sufficient to reopen 
the claim for service connection for the residuals of a spine 
injury, including the cervical and thoracic spines.  With the 
claim having been reopened, the service connection claim is 
addressed in the REMAND section which follows.


ORDER

The claim for service connection for residuals of a spinal 
injury, including the cervical spine, is reopened; to that 
extent only, the appeal is granted.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue on appeal.  Accordingly, 
further appellate consideration will be deferred and this 
case remanded to the AMC/RO for action as described below.

The appellant has not been afforded any VA medical 
examination of his neck or his upper back.  In determining 
whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four 
factors for consideration:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate 
that the Veteran displayed symptoms related to the claimed 
conditions while he was in service that have continued to the 
present.  He has presented written statements to that effect.  
In addition, there is in-service medical evidence showing a 
diagnosis of chronic thoracic strain and treatment for 
thoracic spine pain as high up as T3.  In light of the 
existence of credible evidence of continuity of symptoms 
capable of lay observation, the Board finds that the duty to 
assist in this case requires that VA medical opinions should 
be obtained on remand.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  In the context of the appellant's current claim for 
service connection and because he is now service connected 
for a lumbar spine disability, the Board finds that a claim 
for a spinal condition in addition to the lumbar spine and/or 
secondary to the lumbar spine disability has been raised by 
the appellant.  Brokowski v. Shinseki, 23 Vet App 79 (2009) 
citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating 
that, when determining the scope of a claim, the Board must 
consider "the claimant's description of the claim; the 
symptoms the claimant describes; and the information the 
claimant submits or that the Secretary obtains in support of 
that claim").

Judicial interpretation of the matter of secondary service 
connection, as embodied in 38 C.F.R. § 3.310 (2009), requires 
consideration of whether the service-connected disability 
either causes or aggravates another condition.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc) (when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation).  

Effective from October 10, 2006, 38 C.F.R. § 3.310 was 
amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation 
requires the establishment of a baseline level of disability 
for the non-service-connected condition prior to the claimed 
aggravation.  The Veteran's claim in this case was filed in 
February 2007, so the current regulation applies to the 
question of whether the Veteran's service-connected lumbar 
spine disability is the cause of any of his cervical or 
thoracic pathology.  Further development of the medical 
evidence relating to secondary service connection is 
necessary, and adjudication on this basis is therefore 
indicated.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must satisfy itself that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2009), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2009) and any other 
applicable legal precedent has been 
completed.  

2.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all VA medical care providers 
and treatment centers where he has been 
treated for any neck or upper back 
problems since service.  The AMC/RO should 
obtain those records that have not been 
previously secured.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of any other post-service 
medical care providers, private or 
government, who have treated him for his 
claimed neck and upper back pathology.  
After securing the necessary release(s), 
the AMC/RO should obtain all available 
associated records that have not been 
previously secured.  

4.  To the extent an attempt to obtain any 
of these records is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be informed 
of the negative results and be given 
opportunity to secure the records.

5.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the AMC/RO 
should schedule the Veteran for orthopedic 
and neurologic examinations to determine 
the nature, extent, onset date, and 
etiology of his claimed cervical and 
thoracic spine pathology.  The claims file 
must be made available to and reviewed by 
the examiners.  Any studies, such as X-
rays, deemed necessary should be 
performed.  

The examiners should consider the 
information in the claims file and the 
data obtained from the examination to 
provide an opinion as to the diagnosis and 
etiology of any cervical or thoracic spine 
disorder found.  The examiners should 
offer an opinion as to whether the onset 
of any current disorder(s) is attributable 
to the appellant's active military 
service, as follows:

(a)  Is the Veteran currently diagnosed 
with any chronic disorder of any part of 
the cervical spine or thoracic spine, 
including arthritis or intervertebral 
disc syndrome (IVDS)?  The examiners 
should discuss whether or not there 
exist residuals from the December 1981 
ladder injury and/or from the January 
1984 ladder injury.

(b)  What is the likelihood, based on 
what is medically known about any such 
diagnosed disorder, including arthritis 
or IVDS, that any of the appellant's 
claimed cervical or thoracic spine 
pathology had its onset during his 
military service from August 1981 to 
August 1985?

(c)  What is the likelihood, based on 
what is medically known about any such 
diagnosed cervical or thoracic spine 
disorder, including arthritis or IVDS, 
that any of the claimed cervical or 
thoracic spine pathology had its onset 
within one year after separation from 
service in August 1985?

(d)  What is the likelihood, based on 
what is medically known about spine 
disorders, including arthritis and IVDS, 
that any cervical or thoracic spine 
pathology is etiologically related to 
his service-connected lumbar spine 
disability, including by way of 
aggravation?  

In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the examiners should 
apply the standard of whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
claimed disorder is causally or 
etiologically related to the Veteran's 
active service, or whether such a causal 
or etiological relationship is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

Note:  The term "aggravation" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.  If 
the examiner cannot answer the question 
posed without resorting to unsupported 
speculation, the examiner should so state, 
and explain why that is so.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the examiners 
should clearly and specifically so specify 
in the report, and explain why this is so.

6.  Upon receipt of the VA medical 
examination reports, the AMC/RO should 
conduct a review to verify that all 
requested opinions have been offered.  If 
information is deemed lacking, the AMC/RO 
should refer the report to the VA 
examiner(s) for corrections or additions.  
See 38 C.F.R. § 4.2 (If the findings on an 
examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the examination 
report as inadequate for evaluation 
purposes.).  

7.  After all appropriate development has 
been accomplished, the AMC/RO should 
consider all of the evidence of record and 
re-adjudicate the appellant's claim.  If 
any benefit sought on appeal remains 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC) 
and given an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


